Exhibit 10.10
 
 EXECUTION VERSION

GUARANTY AGREEMENT
 
This GUARANTY AGREEMENT (this “Agreement”) is dated as of January 29, 2015 by
each of the entities listed on the signature pages hereof (the “Guarantors”) in
favor of the Secured Parties (as defined in the Revenue Sharing and Securities
Purchase Agreement referred to below).
 
RECITALS
 
WHEREAS, pursuant to the Revenue Sharing and Securities Purchase Agreement,
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Revenue Sharing and Securities
Purchase Agreement”; capitalized terms used herein without definition are used
as defined in the Revenue Sharing and Securities Purchase Agreement), by and
among Marathon Patent Group, Inc., a Nevada corporation (the “Company”), the
Guarantors, DBD Credit Funding LLC as collateral agent (the “Collateral Agent”),
and the Purchasers party thereto, the Purchasers have agreed to make extensions
of credit to the Company upon the terms and subject to the conditions set forth
therein;
 
WHEREAS, each Guarantor has agreed to guaranty the Note Obligations of the
Company with respect to the payment in full and satisfaction of the Notes
delivered by the Company pursuant to the Revenue Sharing and Securities Purchase
Agreement;
 
WHEREAS, each Guarantor will derive substantial direct and indirect benefits
from the making of the extensions of credit under the Revenue Sharing and
Securities Purchase Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Purchasers to make
their respective extensions of credit to the Company under the Revenue Sharing
and Securities Purchase Agreement that the Guarantors shall have executed and
delivered this Agreement to the Secured Parties.
 
NOW THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Revenue Sharing and Securities Purchase Agreement and
to induce the Purchasers to make their respective extensions of credit to the
Company thereunder, each Guarantor hereby agrees with the Secured Parties as
follows:
 


ARTICLE I
GUARANTEES

 
1.1           Guarantee of Obligations.  Until such time as the Guaranteed
Obligations (as defined below) have been repaid in full, each Guarantor hereby
jointly and severally with the other Guarantors guarantees, as a primary obligor
and not as a surety, to each Secured Party, the prompt payment in full when due
(whether at stated maturity, by required prepayment, declaration, demand, by
acceleration or otherwise) of all amounts (including any fees, costs or charges
that would accrue but for the provisions of (i) the Title 11 of the United
States Code after any bankruptcy or insolvency petition under Title 11 of the
United States Code and (ii) any other Debtor Relief Laws) owed by the Company to
the Secured Parties pursuant to, the Notes, owing to the Secured Parties by the
Company under the Revenue Sharing and Securities Purchase Agreement or the Notes
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Guarantors hereby jointly and
severally agree that if the Company or other Guarantor(s) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
and that in the case of any extension of time of payment or renewal of any of
the Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration or otherwise) in accordance with
the terms of such extension or renewal.
 
1.2           Continuing Obligations.  The obligations of the Guarantors
hereunder shall constitute a guaranty of payment and to the fullest extent
permitted by applicable law, are absolute, irrevocable and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the Guaranteed Obligations of the Company under the Revenue
Sharing and Securities Purchase Agreement or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full).   The Guarantors acknowledge that the Secured
Parties have entered into the Revenue Sharing and Securities Purchase Agreement
in reliance on this Agreement being a continuing irrevocable agreement, and each
Guarantor agrees that its guarantee may not be revoked in whole or in part.  
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.3           Waivers with Respect to Guaranteed Obligations.  Except to the
extent expressly required by this Agreement, each Guarantor waives, to the
fullest extent permitted by the provisions of applicable law, all of the
following (including all defenses, counterclaims and other rights of any nature
based upon any of the following):
 
1.3.1              presentment, demand for payment and protest of nonpayment of
any of the Guaranteed Obligations, and notice of protest, dishonor or
nonperformance;
 
1.3.2              notice of any Default or of any inability to enforce
performance of the obligations of the Company or any other Person with respect
to the Revenue Sharing and Revenue Sharing and Securities Purchase Agreement or
this Agreement or notice of any acceleration of maturity of any Guaranteed
Obligations;
 
1.3.3              demand for performance or observance of, and any enforcement
of any provision of the Revenue Sharing and Securities Purchase Agreement, this
Agreement or the Guaranteed Obligations or any pursuit or exhaustion of rights
or remedies against the Company or any other Person in respect of the Guaranteed
Obligations or any requirement of diligence or promptness on the part of any
Secured Party in connection with any of the foregoing;
 
1.3.4              any act or omission on the part of any Secured Party which
may impair or prejudice the rights of such Guarantor, including rights to obtain
subrogation, exoneration, contribution, indemnification or any other
reimbursement from the Company or any other Person, or otherwise operate as a
deemed release or discharge;
 
1.3.5              any statute of limitations or any statute or rule of law
which provides that the obligation of a surety must be neither larger in amount
nor in other respects more burdensome than the obligation of the principal;
 
1.3.6              any “single action” or “antideficiency” law which would
otherwise prevent any Secured Party from bringing any action;
 
1.3.7              all demands and notices of every kind with respect to the
foregoing; and
 
1.3.8              to the extent not referred to above, all defenses (other than
payment) which the Company may now or hereafter have to the payment of the
Guaranteed Obligations, together with all suretyship defenses, which could
otherwise be asserted by such Guarantor.
 
No delay or omission on the part of any of the Secured Parties in exercising any
right under this Agreement or under any other guarantee of the Guaranteed
Obligations shall operate as a waiver or relinquishment of such right.  No
action which the Secured Parties or the Company may take or refrain from taking
with respect to the Guaranteed Obligations shall affect the provisions of this
Agreement or the obligations of the Guarantors hereunder.  None of the Secured
Parties’ rights shall at any time in any way be prejudiced or impaired by any
act or failure to act on the part of the Company or Guarantors, or by any
noncompliance by the issuer or Guarantors with this Agreement, regardless of any
knowledge thereof which any Secured Party may have or otherwise be charged with.
 
1.4           Secured Parties’ Power to Waive, etc.  Notwithstanding anything to
the contrary herein, with respect to this Article I, each Guarantor grants to
each of the Secured Parties full power in their discretion, without notice to or
consent of such Guarantor, such notice and consent being expressly waived to the
fullest extent permitted by applicable law, and without in any way affecting the
liability of such Guarantor under its guarantee hereunder:
 
1.4.1              to waive compliance with, and any Default under, and to
consent to any amendment to or modification or termination of any provision of,
or to give any waiver in respect of, this Agreement, the Guaranteed Obligations
or any guarantee thereof (each as from time to time in effect);

 
 
 

--------------------------------------------------------------------------------

 
 
1.4.2              to grant any extensions of the Guaranteed Obligations (for
any duration), and any other indulgence with respect thereto, and to effect any
total or partial release (by operation of law or otherwise), discharge,
compromise or settlement with respect to the obligations of the Company or any
other Person in respect of the Guaranteed Obligations, whether or not rights
against such Guarantor under this Agreement are reserved in connection
therewith;
 
1.4.3              to collect or liquidate or realize upon any of the Guaranteed
Obligations in any manner or to refrain from collecting or liquidating or
realizing upon any of the Guaranteed Obligations; and
 
1.4.4              to extend additional advances or credit, if any, under the
Revenue Sharing and Securities Purchase Agreement, this Agreement or otherwise
in such amount and with such returns as the Secured Parties may determine,
including increasing the amount of advances or credit and the returns, interest
rate and fees with respect thereto, even though the conditions of the Company
may have deteriorated since the date hereof.
 
1.5           Information Regarding the Company, etc.  Each Guarantor has made
such investigation as it deems desirable of the risks undertaken by it in
entering into this Agreement and is fully satisfied that it understands all such
risks.  Each Guarantor waives any obligation which may now or hereafter exist on
the part of any Secured Party to inform it of the risks being undertaken by
entering into this Agreement or of any changes in such risks and, from and after
the date hereof, and each Guarantor undertakes to keep itself informed of such
risks and any changes therein.  Each Guarantor expressly waives any duty which
may now or hereafter exist on the part of any Secured Party to disclose to such
Guarantor any matter related to the business, operations, character, collateral,
credit, condition (financial or otherwise), income or prospects of the Company
and its Affiliates or their properties or management, whether now or hereafter
known by any Secured Party.  Each Guarantor represents, warrants and agrees that
it assumes sole responsibility for obtaining from the Company all information
concerning this Agreement and all other information as to the Company and its
Affiliates or their properties or management as such Guarantor deems necessary
or desirable.
 
1.6           Subrogation.  Each Guarantor agrees that it will not exercise any
right of reimbursement, subrogation, contribution, offset or other claims
against the Company or any other Guarantor arising by contract or operation of
law in connection with any payment made or required to be made by it under this
Agreement.
 
1.7           Subordination.  Each Guarantor covenants and agrees that all
Indebtedness, claims and liabilities now or hereafter owing by the Company to
such Guarantor, whether arising hereunder or otherwise, are subordinated to the
prior payment in full in cash of the Guaranteed Obligations and are so
subordinated as a claim against the Company or any of its assets, whether such
claim be in the ordinary course of business or in the event of voluntary or
involuntary liquidation, dissolution, insolvency or bankruptcy, so that no
payment with respect to any such indebtedness, claim or liability will be made
or received while any Event of Default exists.  If, notwithstanding the
foregoing, any payment with respect to any such Indebtedness, claim or liability
is received by any Guarantor in contravention of this Agreement, such payment
shall be held in trust for the benefit of the Secured Parties and promptly
turned over to them in the original form received by such Guarantor.
 
1.8           Contribution Among Guarantors.  The Guarantors agree that, as
among themselves in their capacity as guarantors of the Guaranteed Obligations,
the ultimate responsibility for repayment of the Guaranteed Obligations, in the
event that the Company fails to pay when due the Guaranteed Obligations, shall
be equally apportioned among the respective Guarantors.  In the event that any
Guarantor, in its capacity as a guarantor, pays an amount with respect to the
Guaranteed Obligations in excess of its proportionate share as set forth in this
Section 1.8 each other Guarantor shall make a contribution payment to such
Guarantor in an amount such that the aggregate amount paid by each Guarantor
reflects its proportionate share of the Guaranteed Obligations.  In the event of
any default by any Guarantor under this Section 1.8, each other Guarantor will
bear its proportionate share of the defaulting Guarantor’s obligation under this
Section 1.8.  This Section 1.8 is intended to set forth only the rights and
obligations of the Guarantors among themselves and shall not in any way affect
the obligations of any Guarantor to any Secured Party (which obligations shall
at all times constitute the joint and several obligations of all the
Guarantors).
 
 
 
 

--------------------------------------------------------------------------------

 
 
1.9           General Limitation on Guaranteed Obligations.  In any action or
proceeding involving any foreign or domestic corporate limited partnership or
limited liability company law or similar law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 1.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 1.1, then, notwithstanding
any other provision to the contrary, the amount of such liability shall, without
any further action by such Guarantor or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.
 
ARTICLE II
GENERAL PROVISIONS


2.1           Independent Obligations.  The obligations of each Guarantor
hereunder are independent of and separate from the Guaranteed Obligations.  If
any Guaranteed Obligation is not paid when due (after giving effect to any grace
period), or upon the occurrence and during the continuance of any Event of
Default, the Secured Parties may, at their sole election, proceed directly and
at once, without notice, against any Guarantor to collect and recover the full
amount of any Guaranteed Obligation then due, without first proceeding against
any other Guarantor and without first joining any other Guarantor in any
proceeding.
 
2.2           Notices.  All notices, requests and demands to or upon the Secured
Parties or any Guarantor hereunder shall be effected in the manner provided for
in Section 9.3 of the Revenue Sharing and Securities Purchase Agreement;
provided, however, that any such notice, request or demand to or upon any
Guarantor shall be addressed to the Company’s notice address set forth in such
Section 9.3.
 
2.3           Amendments, Consents, Waivers, etc.
 
2.3.1              Amendments.  No amendment, modification, termination or
waiver of any provision of this Agreement shall in any event be effective
without the written consent of the Guarantors and the Majority Purchasers;
provided that the consent of each affected Purchaser shall be required for any
amendment, modification, termination or waiver that (i) waives or reduces any
amounts owed to it under this Agreement or extends the date for payment of any
amount hereunder or (ii) releases all or substantially all of the aggregate
value of the guarantees of the Guarantors hereunder.  Any waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it was given.  No notice to or demand on the Guarantors in any case
shall entitle the Guarantors to any further notice or demand in similar or other
circumstances.  Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 2.3.1 shall be binding upon the holders
of the Obligations at the time outstanding and each future holder thereof.
 
2.3.2              Course of Dealing; No Implied Waivers.  No course of dealing
between the Secured Parties and the Guarantors shall operate as a waiver of any
Secured Party’s rights under this Agreement or with respect to the
Obligations.  In particular, no delay or omission on the part of any Secured
Party in exercising any right under this Agreement or with respect to the
Obligations shall operate as a waiver of such right or any other right hereunder
or thereunder.  A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.
 
2.4           No Strict Construction.  The parties have participated jointly in
the negotiation and drafting of this Agreement with counsel sophisticated in
financing transactions.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2.5           Venue; Service of Process; Certain Waivers.  Each Guarantor and
each Secured Party:
 
2.5.1              irrevocably submits to the exclusive jurisdiction of any New
York state court or federal court sitting in New York, New York, and any court
having jurisdiction over appeals of matters heard in such courts, for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the subject matter hereof;
 
2.5.2              waives to the extent not prohibited by applicable law that
cannot be waived, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such proceeding brought in any of the above-named courts, any
claim that it is not subject personally to the jurisdiction of such court, that
its property is exempt or immune from attachment or execution, that such
proceeding is brought in an inconvenient forum, that the venue of such
proceeding is improper, or that this Agreement or the subject matter hereof, may
not be enforced in or by such court;
 
2.5.3              consents to service of process in any such proceeding in any
manner at the time permitted under the applicable laws of the State of New York
and agrees that service of process by registered or certified mail, return
receipt requested, at its address specified in or pursuant to Section 9.3 of the
Revenue Sharing and Securities Purchase Agreement is reasonably calculated to
give actual notice; and
 
2.5.4              waives to the extent not prohibited by applicable law that
cannot be waived any right it may have to claim or recover in any such
proceeding any special, exemplary, punitive or consequential damages.
 
2.6           WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH GUARANTOR AND EACH SECURED PARTY WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONDUCT
OF THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE.  Each Guarantor acknowledges that it has been
informed by the Secured Parties that the foregoing sentence constitutes a
material inducement upon which the Secured Parties have relied and will rely in
entering into this Agreement, the Revenue Sharing and Securities Purchase
Agreement, the Notes and the Collateral Documents.  Any of the Guarantors or
Secured Parties may file an original counterpart or a copy of this Agreement
with any court as written evidence of the consent of the Guarantors and Secured
Parties to the waiver of their rights to trial by jury.
 
2.7           Additional Guarantors.  Prior to the formation or acquisition of
any Subsidiary, the Company shall cause such Subsidiary to become a Grantor
hereunder, and such Subsidiary shall execute and deliver to the Secured Parties
a Joinder Agreement substantially in the form of Annex 1 and shall thereafter
for all purposes be a party hereto and have the same rights, benefits and
obligations as a Guarantor party hereto on the Closing Date.  The execution and
delivery of any such instrument shall not require the consent of any other
Guarantor hereunder.  The rights and obligations of each Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Agreement.
 
2.8           Interpretation; Governing Law; etc.  All covenants, agreements,
representations and warranties made in this Agreement or in certificates
delivered pursuant hereto or thereto shall be deemed to have been relied on by
each Secured Party, notwithstanding any investigation made by such Secured
Party, and shall survive the execution and delivery to the Secured Parties
hereof and thereof.  The invalidity or unenforceability of any provision hereof
shall not affect the validity or enforceability of any other provision hereof,
and any invalid or unenforceable provision shall be modified so as to be
enforced to the maximum extent of its validity or enforceability.  The headings
in this Agreement are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.  This Agreement and the Documents
constitute the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
understandings and agreements, whether written or oral.  This Agreement may be
executed in any number of counterparts which together shall constitute one
instrument.  This Agreement may be executed by electronic (including .pdf)
means.  This Agreement, and any issue, claim or proceeding arising out of or
relating to this Agreement or the conduct of the parties hereto, whether now
existing or hereafter arising and whether in contract, tort or otherwise, shall
be governed by and construed in accordance with the laws of the State of New
York.
 
 (The remainder of this page intentionally has been left blank.)

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Guaranty
Agreement as of the date and year first above written.
 






Guarantors:




SAMPO IP, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




RELAY IP, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




CYBERFONE SYSTEMS, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




VANTAGE POINT TECHNOLOGY, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO








CRFD RESEARCH, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO

[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 
 
E2E PROCESSING, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




LOOPBACK TECHNOLOGIES, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




LOOPBACK TECHNOLOGIES II, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




SIGNAL IP, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO
 


HYBRID SEQUENCE IP, INC.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




PME ACQUISITION LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager



[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SOEMS ACQUISITION CORP.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO
 


IP LIQUIDITY VENTURES ACQUISITION LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




IP LIQUIDITY VENTURES, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




SARIF BIOMEDICAL ACQUISITION LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




SARIF BIOMEDICAL LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




SELENE COMMUNICATION TECHNOLOGIES ACQUISITION LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager

[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 
 
SELENE COMMUNICATION TECHNOLOGIES, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




DA ACQUISITION LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




DYNAMIC ADVANCES, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager




CLOUDING CORP.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO




TLI ACQUISITION CORP.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager
 


TLI COMMUNICATIONS LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager

[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 

 
MEDTECH GROUP ACQUISITION CORP.




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: CEO
 


TLIF, LLC




/s/ Doug Croxall
__________________________________________
By:  Doug Croxall
Title: Manager

[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED
as of the date and year first above written:


Secured Parties:




DBD Credit Funding LLC, as Collateral Agent




/s/ Constantine M. Dakolias
__________________________________________
By:  Constantine M. Dakolias
Title: President




DBD Credit Funding LLC, as Purchaser




/s/ Constantine M. Dakolias
__________________________________________
By:  Constantine M. Dakolias
Title: President



[Signature Page to Guaranty Agreement]


 
 

--------------------------------------------------------------------------------

 

JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of [           ] is delivered pursuant to: (a)
the Revenue Sharing and Securities Purchase Agreement, dated as of January 29,
2015, among the Company, the Guarantors, the Collateral Agent, the Purchasers
party thereto (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the “Revenue Sharing and Securities
Purchase Agreement”) and (b) the Guaranty Agreement, dated as of January 29,
2015, by the Guarantors party thereto in favor of the Secured Parties (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).  Capitalized terms used herein without
definition are used as defined in the Revenue Sharing and Securities Purchase
Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned: (a) hereby
becomes a party to the Revenue Sharing and Securities Purchase Agreement and to
the Guaranty Agreement as a Guarantor thereunder with the same force and effect
as if originally named as a Guarantor therein, and, without limiting the
generality of the foregoing expressly assumes all obligations and liabilities of
a Guarantor thereunder, (b) represents and warrants that, with respect to the
undersigned, the representations and warranties thereunder are true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) as of the date hereof, except to the extent that such
representation or warranty expressly relates to an earlier date (in which event
such representations and warranties shall have been true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date) and (c) acknowledges and agrees that this
Joinder Agreement constitutes a Document.
 
By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Revenue Sharing and
Securities Purchase Agreement and the Guaranty Agreement.
 
The provisions of Sections 9.7, 9.8 and 9.9 of the Revenue Sharing and
Securities Purchase Agreement are hereby incorporated by reference herein and
made a part hereof and shall apply to this Joinder Agreement, mutatis mutandis,
as if fully set forth herein.
 
[Signature pages follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.
 
[                      ]
 


 


 
By:  __________________________
 
Name:
 
Title:
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED
 
as of the date first above written:
 


 


 
[SECURED PARTIES],
as a Secured Party
 


 


 
By:     ________________________________
Name:
Title:
 


 


 


 

